Dear Mr. Victor:
Your request for an Attorney General's opinion has been forwarded to me for research and reply.
According to your request, the Sewerage and Water Board of New Orleans provides a fixed amount of free water and sewer services to the Orleans Parish Public Schools as required by LSA-R.S. 33:4121 and 33:4096. In 1997 the State Legislature passed Charter School Demonstration Programs Law (herein after "Charter School Law") to authorize the creation of independent public schools. The Charter School Law provides for five types of schools, each of which relates to the relationship between the non-profit entity operating the school and the chartering organization. You seek an opinion regarding whether public schools, other than those directly operated by the Orleans Public School Board, are entitled to free water and sewer services.
LSA-R.S. 33:4121(A)(1(ii) provides:
  Effective July 1, 1993 and thereafter, each school campus and nonschool facility 9 of the Orleans Parish School Board shall be exempt from all sewerage use charges based on water consumed which does not exceed four gallons per day, per three hundred sixty-five days a year for each student enrolled and any other person regularly assigned to the campus or facility within thirty school days of the commencement of the school year. Effective July 1, 1993, and thereafter, the Orleans Parish School Board also shall be exempt from all sewerage service charges. (See also LSA-R.S. 33:4096(A)(c)(ii).
Because LSA-R.S. 33:4121 and 33:4096 were enacted prior to the creation of charter schools in Orleans Parish, clearly said articles would not mention nor include charter schools. However, the Charter School Law states that, in certain situations, a charter school shall be considered an approved public school of the local school board entering into the charter agreements.
For example, for "the purpose of funding, types 1, 3 and 4 charter schools shall be considered an approved public school of the local school board entering into the charter. . . ."La. R.S. 17:3995(A)(1). Further, the Charter School Demonstration Programs Law provides that "each Type 1, 3 and 4 charter school annually shall submit its budget to the local school board that approved its charter, and such board shall submit the charter school's budget to the state superintendent of education in accordance with the provisions of R.S. 17:88." La. R.S.17:3996(G). The local school board shall also remain the local education agency for any type 1, 3 and 4 charter school with regard to any special education funding or statutory definitions. La. R.S. 17:3995(B).
Therefore, because of the relationship between the Orleans Parish School Board and Types 1, 3 and 4 charter schools, we believe the Types 1, 3 and 4 are entitled to free water and sewer services up to the cap and under the formula set forth in La. R.S. 33:4096 and La. R.S.33:4121,
We trust this adequately responds to you inquiry. Should you have further questions, please do not hesitate to contact our office.
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:__________________________ CHARLES H. BRAUD, JR. Assistant Attorney General CCF, Jr./CHB, Jr./sfj